         Case 8:20-cv-03201-PJM Document 8 Filed 08/10/21 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND



JAMES P. LANCASTER,

       Plaintiff,

V.                                                         Civil No.PJM 20-3201

HAVEN SMITH,JR., et aK,

       Defendants.



                                MEMORANDUM OPINION


       James P. Lancaster has brought five causes of action against Defendants Haven Smith, Jr.

("Deputy Smith") and Charles County ("County"), alleging unreasonable search and seizure

(Count I), excessive force (Count II), assault (Count III), batteiy (Count IV), and negligent

supervision, retention, and training (Count V). Lancaster asserts claims under 42 U.S.C. § 1983

and Articles 24 & 26 of Maryland's Declaration of Rights (Counts I and II), as well as common

law (Coimts III-V). Lancaster requests a jury trial and seeks an award of compensatory and

punitive damages totaling $175,000.

       Defendants have moved to dismiss all counts, except those asserted against Deputy Smith

in his personal capacity. For the reasons that follow, however, the Complaint in its entirety is

DISMISSED WITH PREJUDICE.


                                              I.


       Lancaster is a resident of Charles County, Maryland. Compl.^ 4. Deputy Smith works as

a "law enforcement officer" for the Charles County Sheriffs Department.Id ^5.

       Lancaster's claims arise from an encounter with Deputy Smith on May 17, 2017. Id. U 9.

Shortly after 10:00 a.m. that day. Deputy Smith witnessed Lancaster "playing games" on a


                                               1
Case 8:20-cv-03201-PJM Document 8 Filed 08/10/21 Page 2 of 4
Case 8:20-cv-03201-PJM Document 8 Filed 08/10/21 Page 3 of 4
Case 8:20-cv-03201-PJM Document 8 Filed 08/10/21 Page 4 of 4
